reinstate this appeal shall be filed within 60 days of the district court's
                 order declining to grant the requested relief. The parties' request to stay
                 the briefing schedule in this matter is denied as moot.
                             It is so ORDERED.




                                                    /LA int.\                    ,   J.
                                                    Hardesty               •


                                                                                 ,   J.
                                                    Douglas


                                                                                     J.




                 cc: Hon. Stefany Miley, District Judge
                      Roger P. Croteau & Associates, Ltd.
                      Alterman LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e